DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,966,216 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are almost identical in scope, with the amendment of claims 2 and 12 of application 16/555,501 and the amendment of the wireless channel quality into the claims. Furthermore, if the applicant amends the current claims 2 and 12 into the independent claims, then the claims of 17/195,103 and the claims of Patent 10,966,216 would be nearly identical. Therefore the double patenting rejection is made. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 11, 14, and 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 1, 4, 6, 11, 14, and 16, which are substantial duplicates of one another recite, in part, “change in quality of the first wireless stream”. It is unclear which quality of the stream is changed. The only reference to quality in independent claims 1 and 11 are “wireless channel quality”. In order to make the claim clear, the claim should explicitly recite which quality is changed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 8-9, 11, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2008/0037679 A1) in view of Zhang et al. (US 2002/0010938 A1).
Regarding claims 1 and 11,  Khan discloses a wireless access point in a wireless communications network (par.[0031 – 0035]), comprising:
one or more interfaces configured to transmit or receive a first wireless stream of data and a second wireless stream of data (par.[0006] discloses that four different data streams may be transmitter using four transmit antennas, and par.[0005] discloses MIMO and OFDM signals);
a memory comprising instructions; and

wherein the wireless access point, when executing the instructions at the hardware processor, is configured to:
obtain information characterizing the first wireless stream and the second wireless stream (fig.1 and fig.5 wherein the base station transmits pilots to the mobile device 116. The subscriber device responds with a Channel Quality Indicator (CQI), for channels where streams are/will be transmitted over, par.[0068]), wherein the information comprises at least a wireless channel quality for each of the first wireless stream and the second wireless stream (fig.5 element 515, par.[0068 – 0069]);
allocate transmission resources to the first wireless stream and the second wireless stream based on the obtained information (par.[0069 - 0070] discloses that the base station allocates stream 1 and stream 2 sub-bands/bandwidth based on the CQI report received from the station); and
While the disclosure of Khan substantially discloses the claimed invention, it does not explicitly disclose:
in response to a change in quality of the first wireless stream, revise the allocation of transmission resources for the first wireless stream based on at least one of a target bit-rate and a target level of smoothness.
In an analogous art, Zhang discloses in response to a change in quality of the first wireless stream (par.[0025 – 0027, 0043-0046]), revise the allocation of transmission resources (fig.9 par.[0043-0046, 0110 – 0128]) for the first wireless stream based on at least one of a target bit-rate and a target level of smoothness (par.[0024] discloses a multimedia streaming service that can adaptively estimate the network 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the stream resource allocation methods as discussed in Khan, with the dynamic resource re-allocation methods as discussed in Zhang. The motivation/suggestion would have been to provide a method for reacting to congestion properly and promptly when transmitting over a shared resource where bandwidth fluctuates frequently (Zhang: par.[0004 – 0005]).
Regarding claims 3 and 13, Zhang discloses obtaining by the access point at least one of the target bit-rate and target level of smoothness (par.[0028, 0082, 0111, and fig.9).
Regarding claims 5 and 15, Zhang discloses  increasing an allocation ratio for the first wireless stream based on the target level of smoothness, the target bit rate, and a predicted throughput of the first wireless stream based on the wireless channel quality (fig.9 and the corresponding disclosure).
Regarding claims 7 and 17, Zhang discloses renormalize the allocation of transmission resources for the first wireless stream and the second wireless stream based on the revised allocation of transmission resources of at least the first wireless stream (fig.9 and the corresponding disclosure).
Regarding claim 8 and 18, Khan and Zhang discloses using OFDMA scheduling to allocate transmission resources to the first wireless stream and the second wireless stream (Khan: par.[0004]); and 

Regarding claims 9 and 19, Khan discloses determine that the second wireless stream has been terminated; and in response to the termination of the second wireless stream, adjust the target bit-rate of the first wireless stream; wherein the allocation of transmission resources for the first wireless stream is revised based on the adjusted target bit-rate (fig.9 and the corresponding disclosure teaches a resource allocation adjustment based on available bandwidth and other resources such as space and power. The resources are allocated based on channel reports and available bandwidth due to multiple streams being sent through the network. When a second stream is stopped more bandwidth for sending a first stream becomes available which would allow for a redistribution of current resources with other active streams). 

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan and Zhang as applied to claims 1 and 11 above, and further in view of Van Parys (US 2014/0079030 A1).
Regarding claims 10 and 20, the combination of Khan and Zhang teach resource allocation, but do not disclose using prioritized scheduling in allocating transmission resources to the first wireless stream and the second wireless stream; and revising the allocation of transmission resources for the first wireless stream by changing the air time allocation of transmission resources allocated to the first wireless stream.  

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Khan and Zhang, with the methods as discussed in Van Parys. The motivation/suggestion would have been to provide a scheduling algorithm for when a device is responsible for transmitting a plurality in a time multiplexing system. 
 


Allowable Subject Matter (conditional)
Claims 2, 4, 6, 12, 14, and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2 and 12 are objected to as allowable and have been previously amended into U.S. Patent 10,966,216. Additionally claims 4, 6, 14, and 16, would be considered allowable based on their merit, however, as discussed above with regard to the 112 Rejection, the claims should be amended to overcome the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411